DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-7 and 13-17 are drawn to a method and apparatus of an end point (EP) device comprising operating the EP device to attempt to communicate, while operating in a terrestrial mode of operation, with a network server via one or more terrestrial gateways, by transmitting a packet and monitoring a first set of downlink receive windows for an acknowledgment from a terrestrial gateway following the transmission of said packet, and determining from a failure to receive an acknowledgement of the packet transmitted during said terrestrial mode of operation that communications via only terrestrial gateways at a desired data rate is not possible, and in response to determining that communications via only terrestrial gateways at a desired data rate is not possible switching to a satellite compatible mode of operation classified in H04B 7/18508.CPC..

II.	Claims 8-12 and 18-20 are drawn to a method and apparatus of a network server comprising receiving at the network server, a first set of forwarded packets, said forwarded packets originating from a first end point device and  classified in H04B 7/18532.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the subcombinations are drawn to different parts in the system where scope of the subcombinations do not overlap and are not obvious.  
The subcombination drawn to the system in group I has separate utility such as determining whether communication to a terrestrial gateway at a desired data rate is possible based on monitoring a first set of downlink receive windows for an acknowledgement from a terrestrial gateway than from group II.  See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The subcombination implements a method and apparatus in group I that has separate utility such as determining whether communication to a terrestrial gateway at a desired data rate is possible based on whether an acknowledgment is received from a terrestrial gateway than from group II. The subcombinations are drawn to different parts in the system and are not obvious variants.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

A telephone call was made to Michael Straub on August 25 2021 to request an oral election to the above restriction requirement, and resulted in an election being made to the invention of Group I claims 1-7 and 13-17. As such claims 1-7 and 13-17 are elected and claims 8-12 and 18-20 have been withdrawn. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. US (2019/0260464) in view of Lohman et al. US (2015/0124616), and further in view of Leung et al. USP (8,675,572). 

Regarding Claim 1,  Roy discloses a communications method implemented by an end point (EP) device (see Fig. 1 i.e., terminal 105A), the method comprising: operating the EP device (see Fig. 1 i.e., terminal 105A) to attempt to communicate, while operating in a terrestrial mode of operation (see Fig. 1 i.e., Terminal 105A when using Terrestrial Communication Interface 120 operates according to a terrestrial mode of operation for communicating with Remote Computer 135 (i.e., “network server”) & Para’s [0046], [0049] i.e., The terrestrial communication interface 120 facilitates communication of the terminal 105A with base station 165, [0051-0053] i.e., software programming to operate terrestrial communication interfaces 120, [0066], [0105], & [0117]), with a network server (see Fig. 1 i.e., Remote Computer 135 & Para [0038]) via one or more terrestrial gateways (see Fig. 1 i.e., base station 165 & Para’s [0002] i.e., Terrestrial communication is utilized as a wireless communication technology, e.g., for communication of IoT (Internet of Things) devices to a remote server…The IoT devices typically send data to a remote computer, e.g., an IoT server, and/or receive data from the remote computer, [0036] i.e., The terrestrial and satellite communication interfaces can be configured to communicate traffic data (e.g., data exchanged between the IoT devices and IoT servers), [0038] i.e., remote computer 135 (i.e., “network server”), [0040] i.e., A terrestrial communication system, e.g., LTE, 5G, etc. may include a mobile network backbone 155 and a plurality of base stations 165 (i.e., “one or more terrestrial gateways”)…The base stations 165 provide a terrestrial communication link 140, e.g., 5G, LTE, etc., to the terminal 105A, [0045] i.e., terminal 105A is a computer-based communication device that provides an interface between the IoT devices 130 and the remote computer 135 (i.e., “network server”) via the satellite link(s) 145 and/or the terrestrial link(s) 140….Additionally, or alternatively, the terminal 105A may receive communication, e.g., sensor data, from IoT device(s) 130 and transmit such communication to the remote computer 135 (i.e., “network server”), [0049] i.e., The terrestrial communication interface 120 facilitates communication (i.e., terminal 105a will “attempt to communicate” with base station 165 using terrestrial interface 120) of the terminal 105A with base station 165 (i.e., “terrestrial gateway”), [0051] & [0053]), 

said attempt to communicate including transmitting a packet; (see Para’s [0036] i.e., The computer may be programmed to determine that the traffic data (i.e., “packet”), communicated via the terrestrial communication interface, exceeds a threshold, [0040] i.e., A terrestrial communication link 140 is established when a wireless communication (i.e., includes “packet” transmission), e.g., via LTE protocol, is initiated between terminal 105A and a base station 165, [0045], [0046] i.e., The terrestrial communication interface 120 facilitates communication (i.e., includes packet transmission) of the terminal 105A with base station 165). 

determining, during said terrestrial mode of operation (see Fig. 1 i.e., Terminal 105A when using Terrestrial Communication Interface 120 operates according to a terrestrial mode of operation for communicating with Remote Computer 135 (i.e., “network server”)) that communications via only terrestrial gateways (see Fig. 1 & Para’s [0036] i.e., traffic data communicated via the terrestrial communication interface (i.e., “terrestrial mode of operation”) & [0040] i.e., A terrestrial communication system, e.g., LTE, 5G, etc. may include a mobile network backbone 155 and a plurality of base stations 165 (i.e., “one or more terrestrial gateways”)…The base stations 165 provide a terrestrial communication link 140, e.g., 5G, LTE, etc., to the terminal 105A), at a desired data rate is not possible, (see Para [0036] i.e., The computer may be programmed to determine that the traffic data, communicated via the terrestrial communication interface, exceeds a threshold, and based on the determination, route at least a portion of the traffic data via the satellite communication system)

and in response to determining that communications via only terrestrial gateways (see Para [0040] i.e., A terrestrial communication system, e.g., LTE, 5G, etc. may include a mobile network backbone 155 and a plurality of base stations 165 (i.e., “one or more terrestrial gateways”)…The base stations 165 provide a terrestrial communication link 140, e.g., 5G, LTE, etc., to the terminal 105A) at a desired data rate is not possible (see Para’s [0013], [0057] i.e., data throughput threshold of 50Mb/s is exceeded, [0060] i.e., the computer 110 may be programmed to determine a data throughput t(T), e.g., in Mb/s, Gb/s, etc., of the terminal 105A (i.e., “desired data rate”) via the terrestrial communication interface 120), [0063-0064] i.e., the computer 110 determines whether a data throughput threshold is exceeded (i.e., “desired data rate” is not possible via terrestrial gateway when the threshold is exceeded)…data throughout exceeds the data throughput threshold, e.g., 50 Mb/s then block 430 is performed (i.e., terrestrial communication is not possible when the determined data throughput (i.e., “desired data rate”) exceeds the data throughput threshold of 50Mb/s, [0064] i.e., In block 430, the computer 110 identifies at least a portion of the traffic data to be routed via the satellite link 145 between the terminal 105A and satellite 170). 

switching into a satellite compatible mode of operation, (see Fig. 1 i.e., Terminal 105A when using Satellite Communication Interface 115 operates according to a satellite compatible mode of operation for communicating with Remote Computer 135 (i.e., “network server”) & Para’s [0013], [0028], [0036] i.e., The computer may be programmed to determine that the traffic data, communicated via the terrestrial communication interface, exceeds a threshold, and based on the determination, route at least a portion of the traffic data via the satellite communication system, [0044-0045], [0047] i.e., satellite communication interface 115…to facilitate communication with satellites 170, [0057] i.e., Computer 110 of terminal 105A can be programmed to determine that the traffic data T, communicated via the terrestrial communication interface 140, exceeds a threshold, and based on the determination, route at least a portion of traffic data T via the satellite communication interface 145 (i.e., “satellite compatible mode of operation”) in accordance with a predetermined traffic data load-balancing scheme & [0063-0064]).  

While Roy discloses when determining that communications via only terrestrial gateways (see Fig. 1 i.e., base station 165 & Para [0040]) at a desired data rate is not possible (see Para’s [0063-0064]) switching into a satellite compatible mode of operation, (see Para’s [0002] i.e., congestion of a wireless network such as a terrestrial communication network may impact an operation of IoT devices, [0028], [0057], & [0063-0064]), Roy does not disclose determining that the communications via the terrestrial gateways is not possible by performing the claim features of monitoring a first set of downlink receive windows for an acknowledgment from a terrestrial gateway following the transmission of a packet, and determining, from a failure to receive an acknowledgement of the packet transmitted that communications via the only terrestrial gateways at a desired data rate is not possible. However the claim features would be rendered obvious in view of Lohman et al. US (2015/0124616).

Lohman discloses an end point (EP) device (see Fig. 1 i.e., Decision Module (DM) 119) determining that the communications via terrestrial gateways (see Fig. 1 i.e., 103a, 103n or 105a, 105n, Para’s [0010] & [0013]) is not possible (see Para [0013] i.e., the DM monitors congestion over the terrestrial communication paths between the RSC 113 and the cell sites 101a to 101n…Then, based on the monitored congestion conditions, and the type of traffic, the DM 119 would make decisions on whether to route particular IP flows or data traffic to the respective cell site(s) via the satellite GW 117 instead of the respective terrestrial path(s)…when congestion is detected, determine which traffic or IP flows can be moved from the congested terrestrial path(s) to satellite link(s) suggests communications via the terrestrial gateways is not possible). 

by performing the claim features of monitoring a first set of downlink receive windows for an acknowledgment (see Para [0031] i.e., When the round trip delay exceeds a configured threshold consistently (i.e., suggests monitoring “downlink receive windows” for an acknowledgement to ping) over a certain period of time) from a terrestrial gateway following the transmission of a packet, (see Fig. 1 & Para’s [0013] i.e., congestion monitored or determined on terrestrial paths by DM 119 & [0031] i.e., According to a further embodiment, congestion may be monitored or determined by sending pings (i.e., “transmission of a packet”) or test messages to the CSRs (i.e., “terrestrial gateways”) and measuring the round trip delay of the respective terrestrial networks (“The examiner takes notice that it is well known in the Ping Protocol that the round trip delay is defined as the total time duration from when the packet is transmitted from the source to the destination and when an acknowledgement to the packet is received back at the source”). When the round trip delay exceeds a configured threshold (i.e., “failure of receiving an acknowledgement of the ping during the configured threshold time”) consistently over a certain period of time (i.e., includes a “first set of downlink receive windows”), the DM may conclude that a congestion condition exists). 

and determining, from a failure to receive an acknowledgement of the packet transmitted (see Para [0031] i.e., When the round trip delay exceeds a configured threshold (“i.e., failure to receive an acknowledgment”) consistently over a certain period of time) that communications via the only terrestrial gateways at a desired data rate is not possible (see Para’s [0013] i.e., Then, based on the monitored congestion conditions, and the type of traffic (e.g., the respective application) (i.e., requires a “desired data rate”), the DM 119 would make decisions on whether to route particular IP flows or data traffic to the respective cell sites via the satellite GW 117 instead of the respective terrestrial path(s) (i.e., “communication via terrestrial network or gateways not possible due to congestion”), [0016] i.e., QoS requirements of applications & [0031] i.e., determined congestion exists in terrestrial network suggests communications at a desired data rate of the traffic is not possible in terrestrial network or gateways & [0037]).

(Lohman suggests based on the monitored congestion conditions, the DM 119 makes decisions on whether to route the traffic to the respective cell sites via the satellite GW 117 instead of the respective terrestrial paths for avoiding the congestion in the terrestrial network, (see Para [0013])).  



While the combination of Roy in view of Lohman discloses congestion may be monitored or determined by sending pings to the CSRs and measuring the round trip delay of the respective terrestrial networks with respect to a configured threshold (Lohman, see Para [0031]), the combination of Roy in view of Lohman does not explicitly disclose that an acknowledgment is received within the round trip delay. However the claim feature would be rendered obvious in view of Leung et al. USP (8,675,572). 

Leung discloses the round-trip delay may be determined by pinging an RNC (i.e., sending a PING message to the RNC) and determining how long it takes to receive a response i.e., “acknowledgment”) from the RNC (i.e., a PING response message) (i.e., “acknowledgment”), (see Col. 7 lines 47-55).

(Leung suggests preferably, the BTS uses the round-trip delay between the BTS and RNC as a measure of the congestion on the communication path (see Col. 7 lines 47-55).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the congestion of the terrestrial network monitored by sending pings to the CSRs and measuring the round trip delay of the respective terrestrial networks with respect to a configured threshold as disclosed in Roy in view of Lohman to include determining whether an acknowledgment is received within the round trip delay based on teachings of Leung who discloses the round-trip delay may be determined by pinging an RNC and determining how long it takes to receive a response or acknowledgment from the RNC because the motivation lies in Leung that preferably, the BTS uses the round-trip delay between the BTS and RNC as a measure of the congestion for accurately measuring the congestion on the communication path. 

Regarding Claim 13, Roy discloses an end point (EP) device (see Fig. 1 i.e., terminal 105A), comprising: a processor (see Fig. 1 i.e., Processor 112 & Para [0046]) configured to: operate the EP device (see Fig. 1 i.e., terminal 105A) to attempt to communicate, while operating in a terrestrial mode of operation (see Fig. 1 i.e., Terminal 105A when using Terrestrial Communication Interface 120 operates according to a terrestrial mode of operation for communicating with Remote Computer 135 (i.e., “network server”) & Para’s [0046], [0049] i.e., The terrestrial communication interface 120 facilitates communication of the terminal 105A with base station 165, [0051-0053] i.e., software programming to operate terrestrial communication interfaces 120, [0066], [0105], & [0117]), with a network server (see Fig. 1 i.e., Remote Computer 135 & Para [0038]) via one or more terrestrial gateways (see Fig. 1 i.e., base station 165 & Para’s [0002] i.e., Terrestrial communication is utilized as a wireless communication technology, e.g., for communication of IoT (Internet of Things) devices to a remote server…The IoT devices typically send data to a remote computer, e.g., an IoT server, and/or receive data from the remote computer, [0036] i.e., The terrestrial and satellite communication interfaces can be configured to communicate traffic data (e.g., data exchanged between the IoT devices and IoT servers), [0038] i.e., remote computer 135 (i.e., “network server”), [0040] i.e., A terrestrial communication system, e.g., LTE, 5G, etc. may include a mobile network backbone 155 and a plurality of base stations 165 (i.e., “one or more terrestrial gateways”)…The base stations 165 provide a terrestrial communication link 140, e.g., 5G, LTE, etc., to the terminal 105A, [0045] i.e., terminal 105A is a computer-based communication device that provides an interface between the IoT devices 130 and the remote computer 135 (i.e., “network server”) via the satellite link(s) 145 and/or the terrestrial link(s) 140….Additionally, or alternatively, the terminal 105A may receive communication, e.g., sensor data, from IoT device(s) 130 and transmit such communication to the remote computer 135 (i.e., “network server”), [0049] i.e., The terrestrial communication interface 120 facilitates communication (i.e., terminal 105a will “attempt to communicate” with base station 165 using terrestrial interface 120) of the terminal 105A with base station 165 (i.e., “terrestrial gateway”), [0051] & [0053]), 

said attempt to communicate including transmitting a packet; (see Para’s [0036] i.e., The computer may be programmed to determine that the traffic data (i.e., “packet”), communicated via the terrestrial communication interface, exceeds a threshold, [0040] i.e., A terrestrial communication link 140 is established when a wireless communication (i.e., includes “packet” transmission), e.g., via LTE protocol, is initiated between terminal 105A and a base station 165, [0045], [0046] i.e., The terrestrial communication interface 120 facilitates communication (i.e., includes packet transmission) of the terminal 105A with base station 165). 

determining, during said terrestrial mode of operation (see Fig. 1 i.e., Terminal 105A when using Terrestrial Communication Interface 120 operates according to a terrestrial mode of operation for communicating with Remote Computer 135 (i.e., “network server”)) that communications via only terrestrial gateways (see Fig. 1 & Para’s [0036] i.e., traffic data communicated via the terrestrial communication interface (i.e., “terrestrial mode of operation”) & [0040] i.e., A terrestrial communication system, e.g., LTE, 5G, etc. may include a mobile network backbone 155 and a plurality of base stations 165 (i.e., “one or more terrestrial gateways”)…The base stations 165 provide a terrestrial communication link 140, e.g., 5G, LTE, etc., to the terminal 105A), at a desired data rate is not possible, (see Para [0036] i.e., The computer may be programmed to determine that the traffic data, communicated via the terrestrial communication interface, exceeds a threshold, and based on the determination, route at least a portion of the traffic data via the satellite communication system)

and in response to determining that communications via only terrestrial gateways (see Para [0040] i.e., A terrestrial communication system, e.g., LTE, 5G, etc. may include a mobile network backbone 155 and a plurality of base stations 165 (i.e., “one or more terrestrial gateways”)…The base stations 165 provide a terrestrial communication link 140, e.g., 5G, LTE, etc., to the terminal 105A) at a desired data rate is not possible (see Para’s [0013], [0057] i.e., data throughput threshold of 50Mb/s is exceeded, [0060] i.e., the computer 110 may be programmed to determine a data throughput t(T), e.g., in Mb/s, Gb/s, etc., of the terminal 105A (i.e., “desired data rate”) via the terrestrial communication interface 120), [0063-0064] i.e., the computer 110 determines whether a data throughput threshold is exceeded (i.e., “desired data rate” is not possible via terrestrial gateway when the threshold is exceeded)…data throughout exceeds the data throughput threshold, e.g., 50 Mb/s then block 430 is performed (i.e., terrestrial communication is not possible when the determined data throughput (i.e., “desired data rate”) exceeds the data throughput threshold of 50Mb/s, [0064] i.e., In block 430, the computer 110 identifies at least a portion of the traffic data to be routed via the satellite link 145 between the terminal 105A and satellite 170). 

see Fig. 1 i.e., Terminal 105A when using Satellite Communication Interface 115 operates according to a satellite compatible mode of operation for communicating with Remote Computer 135 (i.e., “network server”) & Para’s [0013], [0028], [0036] i.e., The computer may be programmed to determine that the traffic data, communicated via the terrestrial communication interface, exceeds a threshold, and based on the determination, route at least a portion of the traffic data via the satellite communication system, [0044-0045], [0047] i.e., satellite communication interface 115…to facilitate communication with satellites 170, [0057] i.e., Computer 110 of terminal 105A can be programmed to determine that the traffic data T, communicated via the terrestrial communication interface 140, exceeds a threshold, and based on the determination, route at least a portion of traffic data T via the satellite communication interface 145 (i.e., “satellite compatible mode of operation”) in accordance with a predetermined traffic data load-balancing scheme & [0063-0064]).  

While Roy discloses when determining that communications via only terrestrial gateways (see Fig. 1 i.e., base station 165 & Para [0040]) at a desired data rate is not possible (see Para’s [0063-0064]) switching into a satellite compatible mode of operation, (see Para’s [0002] i.e., congestion of a wireless network such as a terrestrial communication network may impact an operation of IoT devices, [0028], [0057], & [0063-0064]), Roy does not disclose determining that the communications via the terrestrial gateways is not possible by performing the claim features of monitoring a first 

Lohman discloses an end point (EP) device (see Fig. 1 i.e., Decision Module (DM) 119) determining that the communications via terrestrial gateways (see Fig. 1 i.e., 103a, 103n or 105a, 105n, Para’s [0010] & [0013]) is not possible (see Para [0013] i.e., the DM monitors congestion over the terrestrial communication paths between the RSC 113 and the cell sites 101a to 101n…Then, based on the monitored congestion conditions, and the type of traffic, the DM 119 would make decisions on whether to route particular IP flows or data traffic to the respective cell site(s) via the satellite GW 117 instead of the respective terrestrial path(s)…when congestion is detected, determine which traffic or IP flows can be moved from the congested terrestrial path(s) to satellite link(s) suggests communications via the terrestrial gateways is not possible). 

by performing the claim features of monitoring a first set of downlink receive windows for an acknowledgment (see Para [0031] i.e., When the round trip delay exceeds a configured threshold consistently (i.e., suggests monitoring “downlink receive windows” for an acknowledgement to ping) over a certain period of time) from a terrestrial gateway following the transmission of a packet, (see Fig. 1 & Para’s [0013] i.e., congestion monitored or determined on terrestrial paths by DM 119 & [0031] i.e., According to a further embodiment, congestion may be monitored or determined by sending pings (i.e., “transmission of a packet”) or test messages to the CSRs (i.e., “terrestrial gateways”) and measuring the round trip delay of the respective terrestrial networks (“The examiner takes notice that it is well known in the Ping Protocol that the round trip delay is defined as the total time duration from when the packet is transmitted from the source to the destination and when an acknowledgement to the packet is received back at the source”). When the round trip delay exceeds a configured threshold (i.e., “failure of receiving an acknowledgement of the ping during the configured threshold time”) consistently over a certain period of time (i.e., includes a “first set of downlink receive windows”), the DM may conclude that a congestion condition exists). 

and determining, from a failure to receive an acknowledgement of the packet transmitted (see Para [0031] i.e., When the round trip delay exceeds a configured threshold (“i.e., failure to receive an acknowledgment”) consistently over a certain period of time) that communications via the only terrestrial gateways at a desired data rate is not possible (see Para’s [0013] i.e., Then, based on the monitored congestion conditions, and the type of traffic (e.g., the respective application) (i.e., requires a “desired data rate”), the DM 119 would make decisions on whether to route particular IP flows or data traffic to the respective cell sites via the satellite GW 117 instead of the respective terrestrial path(s) (i.e., “communication via terrestrial network or gateways not possible due to congestion”), [0016] i.e., QoS requirements of applications & [0031] i.e., determined congestion exists in terrestrial network suggests communications at a desired data rate of the traffic is not possible in terrestrial network or gateways & [0037]).

(Lohman suggests based on the monitored congestion conditions, the DM 119 makes decisions on whether to route the traffic to the respective cell sites via the satellite GW 117 instead of the respective terrestrial paths for avoiding the congestion in the terrestrial network, (see Para [0013])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the EP device while operating in a terrestrial mode of operation with the network server via the one or more terrestrial gateways as disclosed in Roy to perform determining that the communications via the terrestrial gateways is not possible by implementing the ping protocol disclosed in the teachings of Lohman who discloses sending ping messages to the terrestrial network or gateways for determining whether a congestion condition exists in the terrestrial network or gateways by determining from a failure to receive an acknowledgement of the ping packet transmitted by monitoring a first set of downlink receive windows such as a measured round trip delay exceeding a configured threshold consistently over a certain period of time because the motivation lies in Lohman that based on the monitored congestion conditions, the DM makes decisions on whether to route the traffic to the respective cell sites via a satellite GW instead of the respective terrestrial paths for avoiding the congestion in the terrestrial network.  

Lohman, see Para [0031]), the combination of Roy in view of Lohman does not explicitly disclose that an acknowledgment is received within the round trip delay. However the claim feature would be rendered obvious in view of Leung et al. USP (8,675,572). 

Leung discloses the round-trip delay may be determined by pinging an RNC (i.e., sending a PING message to the RNC) and determining how long it takes to receive a response (i.e., “acknowledgment”) from the RNC (i.e., a PING response message) (i.e., “acknowledgment”), (see Col. 7 lines 47-55).

(Leung suggests preferably, the BTS uses the round-trip delay between the BTS and RNC as a measure of the congestion on the communication path (see Col. 7 lines 47-55).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the congestion of the terrestrial network monitored by sending pings to the CSRs and measuring the round trip delay of the respective terrestrial networks with respect to a configured threshold as disclosed in Roy in view of Lohman to include determining whether an acknowledgment is received within the round trip delay based on teachings of Leung who discloses the round-trip delay may be determined by pinging an RNC and determining how long it takes to receive a response or acknowledgment from the RNC . 

Claim 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. US (2019/0260464) in view of Lohman et al. US (2015/0124616), and further in view of Leung et al. USP (8,675,572) as applied to claims 1 and 13 above, and further in view of Robinett US (2002/0193108).

Regarding Claims 2 and 14, the combination of Roy in view of Lohman, and further in view of Leung discloses the communications method and end point device of claims 1 and 13, further comprising: operating the end point device in satellite compatible mode of operation, (Roy, see Fig. 1 i.e., Terminal 105A when using Satellite Communication Interface 115 operates according to a satellite compatible mode of operation for communicating with Remote Computer 135 (i.e., “network server”) & Para’s [0013], [0028], [0036] i.e., The computer may be programmed to determine that the traffic data, communicated via the terrestrial communication interface, exceeds a threshold, and based on the determination, route at least a portion of the traffic data via the satellite communication system, [0044-0045], [0047] i.e., satellite communication interface 115…to facilitate communication with satellites 170, [0057] i.e., Computer 110 of terminal 105A can be programmed to determine that the traffic data T, communicated via the terrestrial communication interface 140, exceeds a threshold, and based on the determination, route at least a portion of traffic data T via the satellite communication interface 145 (i.e., “satellite compatible mode of operation”) in accordance with a predetermined traffic data load-balancing scheme & [0063-0064]), but does not disclose wherein operating in said satellite compatible mode of operation includes: monitoring for transmission acknowledgements in a satellite downlink receive window, said satellite downlink receive window being an additional downlink which is monitored following a packet transmission in addition to said first set of downlink receive windows. However the claim features would be rendered obvious in view of Robinett US (2002/0193108).

Robinett discloses monitoring for transmission acknowledgements in a satellite downlink receive window, (see Fig. 1 & Para [0158] i.e., WCD 102 transmits a call setup request, also referred to as access probes, to gateway 114 of the satellite system using uplink signal 112, [0159] i.e., Gateway 114 receives the call setup request from WCD 102 and recognizes the predetermined number associated with a request for WCD location services. In response, gateway 114 establishes a call with WCD 102. For example, gateway 114 commands (i.e., “transmission acknowledgment”) WCD 102 to use a predetermined reverse link channel, using a satellite paging channel, for example, & [0160] i.e., Correspondingly, at a next step 715, WCD 102 receives the gateway originated commands (i.e., “transmission acknowledgments”) establishing the satellite call in down-link signal 110 (i.e., “satellite downlink receive window”)).

see Para’s [0158] i.e., access probe (i.e., “packet transmission”) & [0160])

(Robinett suggests the access probe sent to gateway 114 and the gateway originated commands received from gateway 114 is for purposes of establishing satellite communications with the gateway 114 (see Para’s [0158-0160])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the satellite compatible mode of operation operated by the end point device as disclosed in Roy in view of Lohman, and further in view of Leung to perform monitoring for transmission acknowledgements in a satellite downlink receive window from a satellite gateway following a packet transmission as disclosed in the teachings of Robinett which results in being an additional downlink which is monitored following a packet transmission in addition to said first set of downlink receive windows because the motivation lies in Robinett that the access probe sent to the satellite gateway and the gateway originated commands received from the satellite gateway is for purposes of efficiently establishing satellite communications with the satellite gateway.  

Claims 3-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. US (2019/0260464) in view of Lohman et al. US (2015/0124616), and further in view of Leung et al. USP (8,675,572), and further  as applied to claim 2 above, and further in view of Churan US (2007/0010246). 
 
Regarding Claims 3 and 15, the combination of Roy in view of Lohman, further in view of Leung, and further in view of Robinett discloses the communications method and end point device of claims 2 and 14, further comprising: determining, from a failure to receive an acknowledgement that communications via only terrestrial gateways at a desired data rate is not possible, (Lohman, see Para’s [0013], [0016], [0031] i.e., When the round trip delay of the respective terrestrial networks exceeds a configured threshold (i.e., “failure to receive an acknowledgment”) consistently over a certain period of time, [0037] & Leung, see Col. 7 lines 47-55)), but does not disclose prior to the determining performing at least one of i) increasing transmit power to a maximum EP transmit power level or ii) increasing a spreading factor (SF) to a maximum spreading factor. However the claim feature would be rendered obvious in view of Churan US (2007/0010246). 

Churan discloses performing at least one of i) increasing transmit power to a maximum EP transmit power level when attempting to access a wireless communication system via a terrestrial node, e.g., a terrestrial base station (see Fig. 1 i.e., successive access probes 115 may be transmitted with incrementally increasing power levels may be increased to a maximum power level to a terrestrial node & Para [0038] i.e., access probes 115 may be transmitted from the terminal 110 at a maximum power level. In other embodiments, the access probes 115 may be transmitted at different power levels, e.g., at incrementally increasing power levels (i.e., may be increased to a maximum power level)…but may transmit successive access probes with incrementally increasing power levels (i.e., may be increased to a maximum power level) when attempting to access a wireless communication system via a terrestrial node, e.g., a terrestrial base station).

(Churan suggests increasing transmit power of the access probes is performed when attempting to access a wireless communication system via a terrestrial node (see Para [0038])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to perform prior to the determining, from a failure to receive an acknowledgement that communications via only terrestrial gateways at a desired data rate is not possible as disclosed in Roy in view of Lohman, further in view of Leung, and further in view of Robinett increasing the transmit power of the ping or access probe packet to a maximum EP transmit power level when attempting to access a wireless communication system via a terrestrial node as disclosed in the teachings of Churan because the motivation lies in Churan that increasing the transmit power of the access probes to a maximum power level is performed in order to successfully attempt to access a wireless communication system via the terrestrial node. 

Regarding Claims 4 and 16, the combination of Roy in view of Lohman, further in view of Leung, further in view of Robinett, and further in view of Churan discloses the communications method and end point device of claims 3 and 15, wherein said operating an EP device to attempt to communicate with a network server via one or more terrestrial gateways includes transmitting said packet from the EP device using the maximum EP transmit power level, (Churan, see Para [0038] i.e., terminal 10 may transmit access probe sequences at a maximum power level)  

Regarding Claim 5, the combination of Roy in view of Lohman, further in view of Leung, and further in view of Robinett discloses the communications method of claim 2 including monitoring downlink receive windows during a terrestrial mode of operation which is used prior to switching into the satellite compatible mode of operation, (Roy, see Para’s [0057], [0063-0064] & Lohman, see Para [0031] i.e., round trip delay measurements of the respective terrestrial networks) and that the packet transmissions require a respective acknowledgment (Lohman, see Para [0031] i.e., acknowledgments in round trip delay & Leung, see Col. 7 lines 47-55), but does not disclose the claim feature of wherein during said satellite compatible mode of operation the EP device monitors more downlink receive windows for acknowledgements following a packet transmission than during the terrestrial mode of operation. However the claim feature would be rendered obvious in view of Churan US (2007/0010246). 

Churan discloses wherein during a satellite compatible mode of operation (see Fig. 1 i.e., sequence of access probes 115 transmitted to the satellite 110 operates in a satellite compatible mode of operation & [0038] i.e., the radioterminal 10 shown in Fig. 1 may be configured to transmit the sequence of access probes 115 to the satellite 110…In some embodiments, the radio transmitter of the radioterminal 110 may configured to provide transmit access probe sequences when attempting to communicate with a space-based component (or with a gateway via such a component) 

an EP device (see Fig. 1 i.e., terminal 10) monitors multiple downlink receive windows for acknowledgements following a packet transmission (see Fig. 1 i.e., sequence of access probes 115 transmitted to the satellite 110 requires receiving respective acknowledgements to the sequence of access probes in multiple downlink monitoring windows & [0038] i.e., the radioterminal 10 shown in Fig. 1 may be configured to transmit the sequence of access probes 115 to the satellite 110…In some embodiments, the radio transmitter of the radioterminal 110 may configured to provide transmit access probe sequences when attempting to communicate with a space-based component (or with a gateway via such a component). 

(Churan suggests the access probe sequences are transmitted to the satellite or with a gateway when attempting to successfully communicate with a space-based component (i.e., satellite), (see Para [0038])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing wherein during said satellite compatible mode of operation, for the EP device to monitor 

Regarding Claim 6, the combination of Roy in view of Lohman, further in view of Leung, further in view of Robinett, and further in view of Churan discloses the communications method of claim 3, wherein said packet is transmitted with a request for an acknowledgement, (Lohman, see Para [0031] i.e., Pings or test messages will request an acknowledgement & Leung, see Col. 7 lines 47-55).   

Regarding Claims 7 and 17,  the combination of Roy in view of Lohman, further in view of Leung, further in view of Robinett, and further in view of Churan discloses the communications method and end point device of claims 6 and 15, further comprising: storing information in said end point device indicating that said end point device is a high Lohman, see Para’s [0002] i.e., voice services suggests high QoS requirements of the UE, [0016] i.e., Multiple applications (i.e., “information”) may be running in a UE at the same time and each one may have different QoS requirements (i.e., QoS information)…maximum bitrate of the traffic flow suggests high QoS & [0035] i.e., class of traffic is determined by the QCI (QoS Class of Index) includes delay insensitive applications suggests high QoS requirements of the UE) 
 
said high QoS end point device being an end point device entitled to use satellite communication when terrestrial communication is unable to provide a desired QoS level to which the end point device is entitled, (Roy, see Para’s [0028], [0057], [0060], [0063-0064] & Lohman, see Para [0016], [0033], & [0035-0036] The traffic associated with delay insensitive applications will be offloaded to the satellite links during congestion & [0037] i.e., delay-sensitive QCIs). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN BAIG/Primary Examiner, Art Unit 2461